J-A01030-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TOBY MALLOY                                :
                                               :
                       Appellant               :   No. 1126 EDA 2020

        Appeal from the Judgment of Sentence Entered February 24, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0001954-2019


BEFORE:      BENDER, P.J.E., OLSON, J., and STRASSBURGER, J.*

MEMORANDUM BY OLSON, J.:                             FILED: APRIL 19, 2021

        Appellant, Toby Malloy, appeals from the judgment of sentence entered

on February 24, 2020 in the Criminal Division of the Court of Common Pleas

of Philadelphia County. We vacate and remand.

        Appellant was arrested on February 28, 2019 and charged with

possession of a firearm without a license, 18 Pa.C.S.A. § 6106, and carrying

a firearm on a public street in Philadelphia, 18 Pa.C.S.A. § 6108. Prior to a

stipulated bench trial, Appellant moved to suppress a firearm and certain

statements he made to law enforcement officers. On February 24, 2010, the

trial court convened a hearing on the suppression motion and, thereafter,

made the following findings of fact in a written opinion prepared pursuant to

Pa.R.A.P. 1925(a).

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A01030-21




     On February 24, 2020, [the trial c]ourt held an evidentiary hearing
     on [Appellant’s] motion to suppress, through which [Appellant]
     sought to suppress a firearm and his statements to law
     enforcement. At the hearing, the Commonwealth presented the
     testimony of Philadelphia Police Officer Stephen Henry, which [the
     trial c]ourt found to be credible based on his demeanor and the
     substance of his uncontradicted testimony. The evidence at the
     hearing established the following facts.

     During the early morning of February 28, 2019, Officer Henry was
     on routine patrol near the 1100 block of Olney Avenue in
     Philadelphia. At approximately 3:00 a.m., after noticing that a
     passing car appeared not to have a license plate, Officer Henry
     activated his patrol car’s lights and sirens and pulled over the
     vehicle. As he walked towards it, Officer Henry saw a license tag
     on the car’s rear windshield. He noticed that the tag was not
     properly displayed and secured, which he knew to be a violation
     of Pennsylvania’s [Motor] Vehicle Code[, 75 Pa.C.S.A. § 1332
     (display of registration plate)]. Officer Henry also observed
     several occupants within the car, including [Appellant], who was
     seated in the rear behind the driver. Officer Henry approached
     the driver and told him that the car did not have a license plate
     on the back. The driver responded that he had [obtained the car
     just two] days prior and still needed to get screws for the license
     plate.

     Continuing his investigation, Officer Henry asked [Appellant] to
     roll down the passenger window on the driver’s side. He then
     asked [Appellant] for identification, and [Appellant] responded by
     moving to pull a lanyard out from his hooded sweatshirt. When
     Officer Henry saw the lanyard, he immediately asked [Appellant]
     if he had a firearm on him. Officer Henry asked the question
     because, in his experience, it was common for people who worked
     in armed security positions at local bars to keep their identification
     badges in lanyards. [Appellant] answered that he did have a
     firearm and further explained that he had it because he worked in
     a security position at a bar named Bananas, where he and the
     other occupants of the car had just finished working for the day.
     Officer Henry was familiar with the bar and knew it to be a
     legitimate establishment that employed security guards. When
     Officer Henry asked where the firearm was located, [Appellant]
     responded that it was on his right hip. At that point, for his own

                                     -2-
J-A01030-21


       safety and for the safety of the vehicle’s other occupants, Officer
       Henry asked [Appellant] to exit the vehicle so that he could secure
       the firearm before continuing with his investigation. Officer Henry
       testified that it was routine for police officers to remove someone
       from a vehicle upon learning that the person was in possession of
       a weapon.

       At the time Officer Henry secured the weapon, he again asked
       [Appellant] for his identification documents.[1]         [Appellant]
       responded by giving Officer Henry and “Act 235” card.[FN1]
       However, when Officer Henry reviewed the card, he noticed that
       the card had expired in September of 2013. [Appellant] claimed
       that he had another Act 235 card at home. Over the next 15 to
       20 minutes, Officer Henry proceeded to run checks on [Appellant]
       to determine whether he had a valid Act 235 card or a license to
       carry [a firearm], including by contacting local detectives and the
       Pennsylvania State Police. The checks run by Officer Henry
       revealed that [Appellant’s] Act 235 certification had expired.
____________________________________________


1 At the conclusion of the suppression hearing, the trial court recited findings
of fact on the record which offered a more detailed description of the type of
documents Officer Henry requested from Appellant after the officer secured
the firearm. In these findings, the court stated that, “Officer Henry asked
[Appellant] for documents showing he was authorized to have a firearm.” N.T.
Suppression Hearing, 2/24/20, at 40. Read in context, Officer Henry’s
testimony confirms that he asked Appellant to produce firearms credentials,
not simply generic identification documents, once he learned that Appellant
possessed a gun and asked Appellant to exit the vehicle. The following
exchange occurred at the suppression hearing.

       [Commonwealth]: When you say he [stated he had a firearm
       on him], who do you mean?

       [Officer Henry]: [Appellant]. So I asked him where it was. He
       said it was on his right hip. I asked him out of the vehicle. I
       secured the firearm. I asked him for his documents. And from
       there, we ran him through [certain criminal databases, including
       the National Crime Information Center and Pennsylvania Criminal
       Intelligence Center]. We did our normal checks. And the Act 235
       card he provided had a – it said expired in, I believe it was
       September of 2013.

N.T. Suppression Hearing, 2/24/20, at 10.

                                           -3-
J-A01030-21



      Officer Henry arrested [Appellant] on charges related to the
      unlawful possession of a firearm but did not issue a citation to the
      driver of the vehicle, who had provided documentation
      establishing that he had just recently purchased the vehicle,
      consistent with his prior statements.

        [FN1]Act 235 refers to the Lethal Weapons Training Act, which
        was enacted to provide for the “education, training, and
        certification of such privately employed agents who, as an
        incidence to their employment, carry lethal weapons.” Act.
        No. 1974-235, P.L. 705 (Oct. 10, 2974, 22 P.S. § 42(b).

Trial Court Opinion, 6/8/20, at 2-4 (footnote in original; record citations

omitted).

      At the conclusion of the hearing, the trial court denied suppression and

Appellant proceeded to his stipulated bench trial on the same day. The court

found Appellant guilty of the above-referenced charges and sentenced him to

five years of reporting probation.

      Appellant filed a timely appeal and, pursuant to order of court, a timely

concise statement of errors complained of on appeal. See Pa.R.A.P. 1925(b).

The court issued its Rule 1925(a) opinion on June 8, 2020.

      In his brief, Appellant raises the following question for our review.

      Should not the firearm and Appellant’s statements have been
      suppressed as fruits of the poisonous tree where police illegally
      prolonged a routine traffic stop without reasonable suspicion to
      conduct an unrelated investigation into whether [Appellant] was
      legally allowed to carry a firearm?

Appellant’s Brief at 3.




                                     -4-
J-A01030-21


      Appellant alleges on appeal that the trial court erred in denying his

motion to suppress certain statements and a firearm recovered from him

following the traffic stop that occurred on February 28, 2019.

      Our standard and scope of review is as follows.

      [In reviewing an order that denied a motion to suppress, an
      appellate court must determine] whether the suppression court's
      factual findings are supported by the record and whether the legal
      conclusions drawn from those facts are correct. Because the
      Commonwealth prevailed before the suppression court, we may
      consider only the evidence of the Commonwealth and so much of
      the evidence for the defense as remains uncontradicted when read
      in the context of the record as a whole. Where the suppression
      court's factual findings are supported by the record, we are bound
      by these findings and may reverse only if the court's legal
      conclusions are erroneous.        Where ... the appeal of the
      determination of the suppression court turns on allegations of
      legal error, the suppression court's legal conclusions are not
      binding on an appellate court, whose duty it is to determine if the
      suppression court properly applied the law to the facts. Thus, the
      conclusions of law of the courts below are subject to our plenary
      review.

Commonwealth v. Benitez, 218 A.3d 460, 469-470 (Pa. Super. 2019)

(citation omitted).

      On appeal, Appellant concedes that Officer Henry possessed lawful

justification to initiate the February 28, 2019 traffic stop and to undertake

certain additional actions related to officer safety and Motor Vehicle Code

enforcement. Nevertheless, Appellant asserts that Officer Henry improperly

prolonged the stop when he detained and questioned Appellant’s legal

authority to possess a firearm in the absence of reasonable suspicion that




                                     -5-
J-A01030-21


Appellant had engaged in criminal activity. As such, Appellant claims that the

trial court erred in denying his motion to suppress.

       For its part, the trial court concluded that Officer Henry did not

unlawfully prolong the traffic stop, finding that the duration of the stop was

reasonable and that Officer Henry’s questions regarding Appellant’s authority

to carry a firearm were justified by concerns for officer safety and constituted

ordinary lines of inquiry incident to a traffic stop which police officers are

permitted to pursue.         See Trial Court Opinion, 6/8/20, at 7-8.    In the

alternative, the trial court concluded that Officer Henry had reasonable

suspicion to support a separate investigative detention relating to Appellant’s

possession of the firearm. See id. at 8.

       We begin our analysis by reviewing the February 28, 2019 traffic stop.2

On February 28, 2019 at approximately 3:00 a.m., Officer Henry was on

routine patrol when he observed a vehicle that did not have a license plate

affixed to it. Based upon this observation, Officer Henry positioned his cruiser

behind the vehicle and activated his lights and sirens to summon the vehicle

to a stop. After the vehicle came to rest, Officer Henry approached the car

and proceeded to speak to the driver and, subsequently, Appellant.




____________________________________________


2 We realize that Appellant does not challenge the legality of the stop.
Nevertheless, we shall review the circumstances surrounding the stop because
they impact the inferences and legal conclusions we draw in the context of
subsequent interactions that occurred in this episode.

                                           -6-
J-A01030-21


      When a police officer forcibly stops a motor vehicle, the stop constitutes

a “seizure” within the meaning of the Fourth Amendment and activates

constitutional protections against unreasonable searches and detentions.

Whren    v.   United    States,    517   U.S.   806,    809–810     (1996).     In

Commonwealth v. Feczko, 10 A.3d 1285 (Pa. Super. 2010) (en banc),

appeal denied, 25 A.3d 327 (Pa. 2011), this Court addressed the requisite

legal justification for a traffic stop undertaken to enforce an alleged violation

of the Motor Vehicle Code.      We referred initially to the relevant statutory

authority found at 75 Pa.C.S.A. § 6308(b), which states:

      (b) Authority of police officer.—Whenever a police officer is
      engaged in a systematic program of checking vehicles or drivers
      or has reasonable suspicion that a violation of this title is occurring
      or has occurred, he may stop a vehicle, upon request or signal,
      for the purpose of checking the vehicle's registration, proof of
      financial responsibility, vehicle identification number or engine
      number or the driver's license, or to secure such other information
      as the officer may reasonably believe to be necessary to enforce
      the provisions of this title.

Feczko, 10 A.3d at 1287, quoting 75 Pa.C.S.A. § 6308(b). Ultimately, we

observed:

      In light of [the Pennsylvania] Supreme Court's interpretation of
      the current language of Section 6308(b), we are compelled to
      conclude that the standards concerning the quantum of cause
      necessary for an officer to stop a vehicle in this Commonwealth
      are settled[.] Traffic stops based on a reasonable suspicion: either
      of criminal activity or a violation of the Motor Vehicle Code under
      the authority of Section 6308(b) must serve a stated investigatory
      purpose. [See Commonwealth v. Chase, 960 A.2d 108, 116
      (Pa. 2008)]. In effect, the language of Section 6308(b)—“to
      secure such other information as the officer may reasonably
      believe to be necessary to enforce the provisions of this title”—is
      conceptually equivalent with the underlying purpose of a [stop

                                       -7-
J-A01030-21


      conducted pursuant to [Terry v. Ohio, 392 U.S. 1 (1968). See
      Chase, 960 A.2d at 116, quoting 75 Pa.C.S. § 6308(b).]

      Mere reasonable suspicion will not justify a vehicle stop when the
      driver's detention cannot serve an investigatory purpose relevant
      to the suspected violation. In such an instance, “it is [incumbent]
      upon the officer to articulate specific facts possessed by him, at
      the time of the questioned stop, which would provide probable
      cause to believe that the vehicle or the driver was in violation of
      some provision of the [Motor Vehicle] Code.” [Commonwealth
      v. Gleason, 785 A.2d 983, 989 (Pa. 2001) (superseded by
      statute) (citation omitted); see also] Chase, 960 A.2d at 116
      (reaffirming Gleason’s probable cause standard for non-
      investigative detentions of suspected Vehicle Code violations).

Feczko, 10 A.3d at 1290-1291 (footnotes omitted).

      Officer Henry initiated the traffic the stop in this case after he observed

that the vehicle which Appellant occupied did not appear to have a license

plate affixed to it. See N.T. Suppression Hearing, 2/24/20, at 8 and 11-12.

In fact, the officer’s testimony at the suppression hearing established that, at

the time he commenced the stop, he immediately recognized that the vehicle

was not in compliance with the Motor Vehicle Code. See id. at 8 and 12 (“the

vehicle . . . was in violation of the [M]otor [V]ehicle [C]ode [since the license

plate] wasn’t properly secured and it wasn’t properly displayed” ); see also

75 Pa.C.S.A. § 1332 (“Every registration plate shall, at all times, be securely

fastened to the vehicle to which it is assigned or on which its use is authorized

in accordance with regulations promulgated by the department.”). Since the

observed violation did not require further investigation, Officer Henry needed




                                      -8-
J-A01030-21


probable cause to support a constitutionally valid traffic stop.3 Therefore, at

the suppression hearing, Officer Berry was required to “articulate specific facts

possessed by him, at the time of the questioned stop, which would provide

probable cause to believe that the vehicle or the driver was in violation of

some provision of the Code.” Feczko, supra. Based on the record developed

at the suppression hearing, we conclude that Officer Henry’s observations, as

set forth above, provided probable cause to believe that the vehicle in which



____________________________________________


3 Although the trial court’s written opinion did not address the requisite
showing needed to support the traffic stop in this case, the conclusions of law
offered by the court at the end of the suppression hearing included the
following remarks about the justification for the initial vehicle detention:

       Here, when Officer Henry observed that the vehicle in question did
       not appear to have a tag properly affixed to it[,] he had
       reasonable suspicion to stop the car and determine if there
       was a [M]otor [V]ehicle [C]ode violation.

N.T. Suppression Hearing, 2/24/20, at 41-42 (emphasis added).

The trial court’s statement of the applicable constitutional standard is
erroneous. In Feczko, we explained that an officer must have probable cause
to make a constitutionally valid traffic stop “where there is nothing further to
investigate.” Feczko, 10 A.3d at 1290, quoting Chase, 960 A.2d at 115-116.
In contrast, traffic stops supported by reasonable suspicion must serve a
stated investigatory purpose, whether that purpose is to investigate ongoing
criminal activity or a violation of the Motor Vehicle Code under the authority
of Section 6308(b). Feczko, 10 A.3d at 1291. In this case, as we shall explain
in greater detail above, Officer Henry’s initial observations, which showed a
vehicle without a properly affixed license plate, were sufficient to demonstrate
probable cause to support the stop. Probable cause, not reasonable suspicion,
furnished the appropriate legal standard because further investigation was
unlikely to add anything more in establishing a violation of Section 1332 of
the Motor Vehicle Code.


                                           -9-
J-A01030-21


Appellant was a passenger was not in compliance with Section 1332 of the

Motor Vehicle Code.

      Having concluded that Officer Henry possessed valid constitutional

grounds to initiate the traffic stop, we turn now to consider Appellant’s claim

that Officer Henry unlawfully prolonged the detention.       The United States

Supreme Court has outlined the following relevant principles:

      [T]he tolerable duration of police inquiries in the traffic-stop
      context is determined by the seizure's “mission”—to address the
      traffic violation that warranted the stop, and attend to related
      safety concerns. Because addressing the infraction is the purpose
      of the stop, it may “last no longer than is necessary to effectuate
      th[at] purpose.” Authority for the seizure thus ends when tasks
      tied to the traffic infraction are—or reasonably should have been—
      completed.

      [A] traffic stop “can become unlawful if it is prolonged beyond the
      time reasonably required to complete th[e] mission” of issuing a
      warning ticket.... An officer, in other words, may conduct certain
      unrelated checks during an otherwise lawful traffic stop. But ...
      he may not do so in a way that prolongs the stop, absent the
      reasonable suspicion ordinarily demanded to justify detaining an
      individual.

      Beyond determining whether to issue a traffic ticket, an officer's
      mission includes “ordinary inquiries incident to [the traffic] stop.”
      Typically, such inquiries involve checking the driver's license,
      determining whether there are outstanding warrants against the
      driver, and inspecting the automobile's registration and proof of
      insurance. These checks serve the same objective as enforcement
      of the traffic code: ensuring that vehicles on the road are
      operated safely and responsibly.

Rodriguez v. United States, 575 U.S. 348, 354 (2015) (citations omitted).

      In sum, within the context of a lawful traffic stop, Rodriguez permits

“mission related” inquiries addressed to the traffic violations which originally


                                     - 10 -
J-A01030-21


prompted the detention, as well as incidental inquiries aimed at ensuring the

safe and responsible operation of vehicles on the highway. See id. This latter

category includes such things a “checking the driver's license, determining

whether there are outstanding warrants against the driver, and inspecting the

automobile's registration and proof of insurance.” Id.

      Out of concern for officer safety, Pennsylvania search and seizure

jurisprudence also permits certain limited intrusions upon the liberty of

passengers in lawfully detained vehicles.        Hence, officers may order

passengers to remain in a car for the duration of a lawful stop.          See

Commonwealth v. Pratt, 930 A.2d 561, 567 (Pa. Super. 2007) (“police

officer may lawfully order a passenger who has exited and/or attempted to

walk away from a lawfully stopped vehicle to re-enter and remain in the

vehicle until the traffic stop is completed[] without offending the passenger's

rights under the Fourth Amendment”), appeal denied, 946 A.2d 686 (Pa.

2008).   Law enforcement officials may also inquire about the presence of

weapons. See Commonwealth v. Clinton, 905 A.2d 1026, 1031 (Pa. Super.

2006) (officer’s inquiry regarding presence of weapons during lawful traffic

stop reasonably furthered interest in officer safety and constituted tolerable,

minimal intrusion), appeal denied, 934 A.2d 71 (Pa. 2007).       Lastly, police

officials may compel passengers to exit a lawfully stopped vehicle.       See

Commonwealth v. Rodriguez, 695 A.2d 864, 868-869 (Pa. Super. 1997)

(Fourth Amendment permits police to ask both drivers and passengers to


                                    - 11 -
J-A01030-21


alight from lawfully stopped vehicles without reasonable suspicion that

criminal activity is afoot). The authority to carry out these actions do not, in

and of themselves, expand the grounds for detaining or investigating

passengers who are merely present in a lawfully stopped vehicle.            See

Maryland v. Wilson, 519 U.S. 408, 413-415 (1997) (reasoning that officer’s

authority to order passengers out of lawfully stopped vehicle stems from

potential safety risks to officers and not from independent grounds to detain

passengers).

      As stated above, the trial court offered two alternate reasons for denying

suppression.   Initially, the court, citing Rodriguez, concluded that, “the

firearms license and Act 235 checks run by [Officer Henry] during the traffic

stop [were] comparable to the other kinds of checks, unrelated to underlying

traffic infractions, that officers are permitted to conduct during traffic stops,

such as check on whether a driver has outstanding warrants.” Trial Court

Opinion, 6/8/20, at 7-8. We are unable to agree with this legal assessment.

      While on patrol on the night in question, Officer Henry summoned the

vehicle occupied by Appellant to stop after he immediately recognized that the

vehicle was in violation of Section 1332 of the Motor Vehicle Code because its

license plate was not properly displayed.        On approach, Officer Henry

discovered that the license plate was affixed to the car’s rear windshield,

suggesting that a recent vehicle transfer had occurred.             From these

circumstances, we infer that the “mission-related” inquiries Officer Henry


                                     - 12 -
J-A01030-21


needed or intended to undertake focused not on whether a traffic violation

had occurred, as his observations had already established, but on whether

any circumstances (such as a recent vehicle acquisition) where present which

would permit the officer, in his discretion, to issue a warning instead of a traffic

citation. Officer Henry’s ensuing discussions with the driver, which occurred

before his interactions with Appellant,4 support this inference:

       [Commonwealth]: When did you – you said you first noticed
       [the license plate] as you were approaching from the rear. How
       is it that you noticed it then but not when you were in your car?

       [Officer Henry]: Just the angle. It’s a typical place. It’s
       supposed to be placed right there on the back secured with
       screws. And talking to the driver he said he didn’t have any
       screws when he bought the car so he still had to buy them.

       [Commonwealth]: Based on finding the tag in the rear []
       window or observing it in the rear [] window on your approach
       what, if any, further investigation did you intend to do at that
       point?

       [Officer Henry]:       We still [want] to conduct the vehicle
       investigation because he still was in violation of the [M]otor
       [V]ehicle [Code. The license plate] wasn’t properly secured and
       it wasn’t displayed properly. Still just conducted a normal traffic
       stop.
____________________________________________


4 The following exchange occurred on cross-examination of Officer Henry at
the suppression hearing.

       [Defense Counsel]: That conversation [between Officer Henry
       and the driver regarding the driver’s vehicle purchase
       documentation] happened before you ever [spoke] to [Appellant],
       correct?

       [Officer Henry]: Yes.

See N.T. Suppression Hearing, 2/24/20, at 14.

                                          - 13 -
J-A01030-21



      [Commonwealth]: And [the driver’s] explanation was sufficient
      eventually that the tag was legitimate?

      [Officer Henry]: Yes. He had documentation. He had his pink
      slip showing he just bought [the car]. And it didn’t seem like he
      was trying to hide anything.

      [Commonwealth]:         Did that conclude your role in this
      investigation of [Appellant] here with us today and that car, in
      general, back in 2019?

      [Officer Henry]: Yes.

N.T. Suppression Hearing, 2/24/20, at 12-13.

      Arguably, since Officer Henry appears to have received documentation

showing the driver’s recent acquisition of the vehicle before he asked

Appellant for identification, the transcript suggests that Officer Henry may

have uncovered all the information he needed to determine whether to issue

a warning or a citation, and thus resolved all mission-related inquiries, before

he even commenced any interaction with Appellant.            Nevertheless, the

transcript, which is less than definitive, suggests that a very short time

interval passed between the moment Officer Henry obtained the driver’s pink

slip and when he initiated an interaction with Appellant.      For the sake of

argument, then, we shall assume that Officer Henry’s efforts to verify the

driver’s license, determine the existence of outstanding warrants against the

driver, and confirm the automobile's registration and proof of insurance were

ongoing   when    he   requested   identification   from   Appellant   and   that

mission-related tasks could not reasonably have been concluded by that time.


                                     - 14 -
J-A01030-21


       After Officer Henry concluded his discussions with the driver, he asked

Appellant (who was seated in the back seat behind the driver) for his

identification. See N.T. Suppression Hearing, 2/24/20, at 9. In response,

Appellant went to pull a neck lanyard out of his hooded sweatshirt. See id.

Based upon his patrol experience, Officer Henry was aware that security

personnel at local bars and night clubs often kept their identification cards on

lanyards and, furthermore, that such workers often possessed firearms.5 See

id. Officer Henry, therefore, asked Appellant if he possessed a firearm. See

id. Appellant confirmed that he worked at a local night club known to Officer

Henry and that he had a gun holstered on his right hip. See id. at 10. Officer

Henry then asked Appellant to step out of the vehicle and, after Appellant

complied, Officer Henry secured the weapon.        See id.   Officer Henry then

asked Appellant for documentation authorizing possession of the firearm and

Appellant produced an Act 235 card that expired in September 2013. See id.

at 10-11. While Officer Henry undertook a 10- to 15-minute investigation to

determine whether Appellant possessed a valid firearms credential, Appellant

explained that he had a valid Act 235 card at his home. See id. at 11. After

consulting various law enforcement databases, local detectives, and the state




____________________________________________


5 Officer Henry was also mindful of the fact that the stop occurred at 3:00
a.m., when many night club workers ended their shifts. See N.T. Suppression
Hearing, 2/24/20, at 9.

                                          - 15 -
J-A01030-21


police, Officer Henry was unable to uncover evidence that Appellant had a

valid Act 235 card. See id. at 11.

       The trial court concluded that Officer Henry’s request for documentation

of Appellant’s authority to carry a firearm constituted an ordinary inquiry

incident to the traffic stop that police officers are permitted to make. We

disagree.

       In Rodriguez, the United States Supreme Court enumerated several

inquiries which, in addition to “mission-related” requests,6 are permitted

because they ensure that vehicles are operated safely and responsibly. These

inquiries, which focus on documentation pertaining to the driver and the

detained vehicle, “involve checking the driver's license, determining whether

there are outstanding warrants against the driver, and inspecting the

automobile's registration and proof of insurance.” Rodriguez, 575 U.S. at

354. Here, neither the trial court nor the Commonwealth cite legal authority

which equates an investigation of a passenger’s documented authority to carry

a firearm to the incidental inquiries permitted during a lawful traffic stop under

Rodriguez and which promote safe and financially responsible operation of

motor vehicles. More tellingly, neither the trial court nor the Commonwealth

offer any explanation as to how or why a passenger’s firearms licensure status



____________________________________________


6 The trial court did not deny suppression on grounds that Officer Henry’s
request     for   Appellant’s  firearms   documentation   constituted    a
“mission-related” inquiry.

                                          - 16 -
J-A01030-21


relates to these incidental inquiries or, more broadly, to the safe and

financially responsible operation of a motor vehicle in general.        We are

convinced that a passenger’s legal authority to own or possess a firearm is

simply unrelated to a driver’s authority to operate a motor vehicle, the

existence of outstanding warrants against the driver, and whether a lawfully

detained vehicle is properly registered or insured. As such, we reject the trial

court’s conclusion that Officer Henry’s request for Appellant’s documented

firearms authorization could be pursued as incidental to the traffic stop herein.

      We also reject the suggestion that Officer Henry’s request fell within the

limited class of minimally intrusive and permitted demands police officers may

make, out of concern for officer safety and without independent justification,

during the course of a lawful traffic stop. Appellant forwards no claim that

Officer Henry lacked authority to ask for identification, to inquire about the

presence of weapons, to request that Appellant exit the vehicle, or to demand

that Appellant surrender his firearm for the duration of the stop.          See

Appellant’s Brief at 15. Moreover, our reading of the transcript reveals that

Officer Henry secured Appellant’s firearm without incident before requesting

that Appellant produce documentation that the firearm was lawfully in his

possession. Officer Henry’s seizure of the firearm essentially eliminated any

immediate risk the weapon posed to law enforcement personnel, bystanders,

and occupants of the vehicle for the duration of the stop and transformed the

officer’s pursuit of Appellant’s firearms credentials into an inquiry exclusively


                                     - 17 -
J-A01030-21


aimed at collecting evidence of collateral wrongdoing. See Rodriguez, 575

U.S. at 355.     Put differently, once Officer Henry secured the firearm,

Appellant’s legal authority to own or possess a gun clearly bore no discernible

relationship to individual safety or security within the context of the traffic

stop. Under these circumstances, where seizure of a firearm has substantially

diminished the risk to officers and others who may be present during a lawful

vehicle detention, we see no reason why the Fourth Amendment, in the

absence of independent justification, suspicion, or cause, should tolerate even

a 10- to 15-minute extension of a routine traffic stop for the investigation of

a secondary criminal matter. Hence, the request challenged in this case does

not fall within the category of actions the police may undertake during a lawful

traffic stop based solely on concerns for safety and security and without

independent justification or cause.

      We have rejected Officer Henry’s investigation into Appellant’s authority

to carry a firearm as an inquiry incidental to the traffic stop and we have

excluded his efforts as a permissible precaution the police may take during a

lawful traffic stop without independent cause. Despite these determinations,

the trial court nonetheless concludes that suppression should be denied

because Officer Henry possessed reasonable suspicion to conduct an

investigative detention. See Trial Court Opinion, 6/8/20, at 8. In reaching

this conclusion, the trial court rejects Appellant’s claim that Officer Henry

lacked reasonable suspicion to investigate Appellant’s possession of a firearm


                                      - 18 -
J-A01030-21


in light of our Supreme Court’s recent holding in Commonwealth v. Hicks,

208 A.3d 916 (Pa. 2019).

      Hicks overruled a prior decision of this Court which held that the

“possession of a concealed firearm by an individual in public is sufficient [in

and of itself] to create a reasonable suspicion that the individual may be

dangerous, such that an officer can approach the individual and briefly detain

him in order to investigate whether the person is properly licensed [to carry a

firearm].” Hicks, 208 A.3d at 921, quoting Commonwealth v. Robinson,

600 A.2d 957, 959 (Pa. Super. 1991). The trial court argues that Hicks is

distinguishable for two reasons. First, the court points out that Officer Henry

“was already in the midst of conducting a lawful stop during the time he

engaged with [Appellant].” Trial Court Opinion, 6/8/20, at 8. Next, the court

notes that Officer Henry’s investigation was not based solely upon Appellant’s

possession of a firearm but, instead, commenced after Appellant produced an

expired Act 235 card. Id. at 7-8. The trial court reasons that, in view of these

circumstances, Officer Henry had reasonable suspicion to investigate whether

Appellant lawfully possessed a firearm.       Because we determine that Hicks

applies and that the trial court’s determinations do not withstand scrutiny, we

conclude that the trial court erred in denying suppression.

      Hicks offers the following general principles of search and seizure law

which govern our review.

      [Pennsylvania courts] recognize only two types of lawful,
      warrantless seizures of the person, both of which “require an

                                     - 19 -
J-A01030-21


        appropriate showing of antecedent justification: first, an arrest
        based upon probable cause; second, a ‘stop and frisk’ based upon
        reasonable suspicion.” Commonwealth v. Melendez, 676 A.2d
        226, 228 (Pa. 1996), quoting Commonwealth v. Rodriquez,
        614 A.2d 1378, 1382 (Pa. 1992). Here, we are concerned with
        this latter type of seizure—interchangeably labeled an
        “investigative detention,” a “Terry7 stop,” or, when coupled with
        a brief pat-down search for weapons on the suspect's person, a
        “stop and frisk.”

        “To maintain constitutional validity, an investigative detention
        must be supported by a reasonable and articulable suspicion that
        the person seized is engaged in criminal activity and may continue
        only so long as is necessary to confirm or dispel such suspicion.”
        Commonwealth v. Strickler, 757 A.2d 884, 889 (Pa. 2000).
        The asserted grounds for an investigative detention must be
        evaluated under the totality of the circumstances. See United
        States v. Cortez, 449 U.S. 411, 417-418 (1981). So long as the
        initial detention is lawful, nothing precludes a police officer from
        acting upon the fortuitous discovery of evidence suggesting a
        different crime than that initially suspected[.] However, an
        unjustified seizure immediately violates the Fourth Amendment
        rights of the suspect, taints the evidence recovered thereby, and
        subjects that evidence to the exclusionary rule. See, e.g.,
        Melendez, 676 A.2d at 229-230.

Commonwealth v. Hicks, 208 A.3d 916, 927-928 (Pa. 2019) (parallel

citations omitted).

        In this case, Officer Henry lawfully stopped the vehicle occupied by

Appellant as a passenger after observing that the vehicle’s license plate was

not properly displayed. Upon learning that Appellant possessed a firearm,




____________________________________________


7   Terry v. Ohio, 392 U.S. 1 (1968).




                                          - 20 -
J-A01030-21


Officer Henry asked Appellant to exit the vehicle and to surrender his weapon.8

Appellant complied without incident. Immediately after securing Appellant’s

firearm, Officer Henry asked Appellant to produce documentation confirming

his legal right to carry a gun.         Before issuing this request, Officer Henry

possessed no evidence showing that Appellant was involved in criminal

activity, that Appellant had engaged in furtive movements, that recent

gun-related criminal activity had occurred in the vicinity of the stop, or that

criminal activity (apart from an improperly displayed license plate) had taken

place in the vehicle in which Appellant was traveling as a passenger.           In

addition, neither the trial court nor the Commonwealth points to evidence

linking Appellant to criminal activity or furtive movements prior to Officer

Henry’s request that Appellant produce documentary proof that he was

authorized to carry a firearm. In short, Appellant’s possession of a firearm

was the only fact offered by the Commonwealth to support the investigative

detention that occurred when Officer Henry restrained Appellant’s movement

to pursue an investigation of Appellant’s legal authority to carry a firearm.

       In Hicks, our Supreme Court held that mere possession of a firearm did

not establish reasonable suspicion to allow an officer to approach and detain

an individual in order to investigate whether he or she was properly licensed


____________________________________________


8 As we explained above, Appellant raises no challenge to these actions by
Officer Henry as they are permitted, without independent justification, within
the context of a lawful traffic stop to preserve the safety of officers,
bystanders, and vehicle occupants.

                                          - 21 -
J-A01030-21


to carry a firearm in public. See Hicks, supra. In the view of the Hicks

Court, a contrary position contravenes the requirements set forth in Terry

and subverts the protections of the Fourth Amendment. Thus, under Hicks,

we are constrained to conclude that the Commonwealth did not come forward

with reasonable suspicion to support the investigative detention in this case.

      The trial court argues that Hicks is distinguishable, and that Officer

Henry could treat Appellant’s possession of a firearm as per se authorization

to pursue an investigation, because the officer already had commenced a

lawful stop. See Trial Court Opinion, 6/8/20, at 8. Assuming the trial court

refers here to the traffic stop, this view is mistaken. Although Officer Henry’s

observations established probable cause to support the traffic stop, they did

not link Appellant to criminal activity and, more importantly, they did not set

in motion the investigative detention challenged herein. Officer Henry did not

investigate Appellant’s firearms licensure status because he was a passenger

in a lawfully stopped vehicle; instead, Officer Henry commenced the

challenged detention and investigation when he learned that Appellant was

carrying a firearm. Contrary to the trial court’s conclusion that Officer Henry

was “in the midst of” a lawful investigative detention when he asked for

Appellant’s firearms credentials, Appellant’s removal from the vehicle, as we

explained above, was not “investigative” in nature but permitted, without

cause, as a precautionary measure to ensure safety during a valid vehicle

stop. Hence, the relevant, antecedent investigative detention of Appellant


                                     - 22 -
J-A01030-21


(and the one challenged in the context of this appeal) is the detention which

commenced when Officer Henry restrained Appellant’s liberty to ascertain his

authority to carry a firearm.9          This conclusion aligns with the rationale

advanced in Hicks, which deemed any encounter undertaken to investigate

an individual’s firearms licensure status as a request for information that a

citizen cannot ignore and, as such, an investigative detention governed by the

Fourth Amendment. See Hicks, 208 A.3d at 927-928.

       Finally, we reject the trial court’s conclusion that reasonable suspicion

supported the challenged investigative detention because Officer Henry

commenced his inquiry based upon Appellant’s possession of a firearm and

Appellant’s expired Act 235 card. The record squarely refutes this conclusion.

Officer Henry commenced an investigative detention when he asked for

documentation establishing Appellant’s right to carry a firearm. At that time,

the only information within Officer Henry’s possession was that Appellant had

a firearm holstered on his right hip.          Under Hicks, that information was

insufficient as a matter of law to establish reasonable suspicion. Moreover,

Officer Henry’s receipt of the expired Act 235 card after the start of the

detention cannot be used to justify the seizure.         See Commonwealth v.


____________________________________________


9 Were we to adopt the trial court’s view and permit a lawful traffic stop to
serve as the relevant antecedent investigative detention, we would essentially
resurrect the Robinson rule within the context of constitutionally justified
traffic stops. We do not read Hicks as allowing courts to treat the justification
for a traffic stop as grounds for permitting licensure checks for motorists and
passengers who merely possess a concealed firearm.

                                          - 23 -
J-A01030-21


Mackey, 177 A.3d 221, 228 (Pa. Super. 2017) (police must have reasonable

suspicion at the moment of detention; information developed after a

police-citizen encounter moves from consensual to coercive cannot be used to

justify the detention). Because Officer Henry lacked reasonable suspicion to

detain Appellant and investigate his legal authority to carry a firearm, the

detention challenged on appeal violated Appellant’s Fourth Amendment rights

and all evidence seized as a result of the investigation is subject to exclusion

at trial. See Hicks, supra.

      For each of the reasons set forth above, Appellant is entitled to

suppression of the firearm and his statements to law enforcement personnel.

Accordingly, we vacate the trial court’s order denying suppression and remand

this matter for further proceedings.

      Order denying suppression vacated.        Case remanded.      Jurisdiction

relinquished.

      Judge Strassburger did not participate in the consideration or decision

of this case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/19/21


                                       - 24 -
J-A01030-21




              - 25 -